Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 033-75992 Commission on June 27, 2008 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 38 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual Deferred Fixed and Variable Annuity Contracts PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 28, 2008 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 38 by reference to Registrants filing under Rule 497(c) as filed on April 29, 2008. A supplement dated June 27, 2008 to the Prospectus and Statement of Additional Information is included in Parts A and B of this Post-Effective Amendment No. 38. ING Life Insurance and Annuity Company and its Variable Annuity Account C ING Pension IRA Supplement dated June 27, 2008 to the Contract Prospectus and Statement of Additional Information, each dated April 28, 2008, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information (SAI). Please read it carefully and keep it with your current variable annuity Contract Prospectus and SAI for future reference. 1. On March 27, 2008, the Board of Trustees of ING Variable Products Trust and ING Investors Trust approved a proposal to reorganize the following Disappearing Portfolio into the following Surviving Portfolio. Subject to approval by the Portfolios shareholders, after the close of business on September 5, 2008 the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING VP Real Estate Portfolio ING Global Real Estate Portfolio Accordingly, effective after the close of business on September 5, 2008, investments in the Disappearing Portfolio will automatically become investments in the Surviving Portfolio, as follows: Class I of the ING Global Real Estate Portfolio will automatically be added to your contract and all existing account balances invested in the ING VP Real Estate Portfolio (Class I) will automatically become investments in the ING Global Real Estate Portfolio (Class I). As a result of the reorganization, effective September 8, 2008 all references to the Disappearing Portfolio in the Contract Prospectus and SAI are hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio after the date of the reorganizations will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our home office through: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 See also the Transfers section of your Contract Prospectus for further information about making fund allocation changes. X.75992-08B Page 1 of 2 June 2008 2. The information for ING Julius Baer Foreign Portfolio appearing in the Contract Prospectus under Appendix IV  Description of Underlying Funds is deleted and replaced with the following to reflect a subadviser name change effective June 15, 2008. In addition, effective September 8, 2008, the following information for ING Global Real Estate Portfolio is added to Appendix IV  Description of Underlying Funds. Investment Investment Fund Name Adviser/Subadviser Objective(s) ING Investors Trust  ING ING Investments, LLC Seeks high total return Global Real Estate consisting of capital Portfolio Subadviser : ING Clarion appreciation and current Real Estate Securities L.P. income. ING Investors Trust  ING Directed Services LLC Seeks long-term growth of Julius Baer Foreign capital. Portfolio Subadviser : Artio Global Management, LLC 3. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganizations. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. X.75992-08B Page 2 of 2 June 2008 VARIABLE ANNUITY ACCOUNT C PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Incorporated by reference in Part A: Condensed Financial Information (2) Incorporated by reference in Part B: Financial Statements of Variable Annuity Account C: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities as of December 31, 2007 Statements of Operations for the year ended December 31, 2007 Statements of Changes in Net Assets for the years ended December 31, 2007 and 2006 Notes to Financial Statements Consolidated Financial Statements of ING Life Insurance and Annuity Company: Report of Independent Registered Public Accounting Firm Consolidated Statements of Operations for the years ended December 31, 2007, 2006 and 2005 Consolidated Balance Sheets as of December 31, 2007 and 2006 Consolidated Statements of Changes in Shareholders Equity for the years ended December 31, 2007, 2006 and 2005 Consolidated Statements of Cash Flows for the years ended December 31, 2007, 2006 and 2005 Notes to Consolidated Financial Statements (b) Exhibits (1) Resolution establishing Variable Annuity Account C 
